Order entered July 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00898-CR

                        MICHAEL EDWARD HARSSEMA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-80837-2018

                                            ORDER
        Before the Court is appellant’s July 17, 2019 motion for extension of time to file his reply

brief. We GRANT the motion. Appellant’s reply brief shall be due TWENTY DAYS from the

date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE